PLATT, District Judge.
Gloves exactly like those covered by these protests have been passed upon by this court in Trefousse et al. v. United States (C. C.) 144 Fed. 708, T. D. 27,023, and were found not to be subject to the cumulative duty of 40 cents per dozen pairs provided for in the latter part of paragraph 445 of the tariff act of 1897 (Act July 24, 1897, c. 11, § 1, Schedule N, 30 Stat. 193, [U. S. Comp. St. 1901, p. 1677J). That decision should stand unless the government has succeeded in showing that such gloves as these 'were uniformly, commonly, and generally known -in the tra.de of the country as being “stitched or embroidered with more than three single strands or cords/’ The government’s own witness, Bolles, who appears to have been competent to testify, says very plainly, and repeats it again and again, that in the trade and commerce of this country prior to 1897 these goods would have been known as “three-strand embroidered gloves.” The other witnesses for the government are of more or less competency and have all kinds of ideas about the matter. I am bound to say, after a careful examination of the record, that the government has not sustained the contention upon which it embarked. This being so, the former decision, which .seems to have been based upon a common-sense interpretation of the latter portion of paragraph 445, ought to prevail.
The. decision of the board is affirmed.